DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, 22-26, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madabhushi et al. (US PG Pub. No. US 2017/0039737 A1, Feb. 9, 2017) (hereinafter “Madabhushi”).
Regarding claims 1 and 22: Madabhushi discloses a CRM and apparatus for executing the CRM, the apparatus comprising: memory configured to store one or more medical imaging scans of a tumor, wherein the tumor is segmented on the one or more medical imaging scans ([0058], [0078]-[0079]); one or more processors ([0079]) configured to perform the steps of: accessing one or more medical imaging scans of a tumor, wherein the tumor is segmented on the one or more medical imaging scans (figure 5, steps 510 and 520; [0062] and [0031]-[0032]); segmenting tumor-associated vasculature (TAV) associated with the tumor based on the one or more medical imaging scans ([0068]); extracting one or more features from the TAV ([0069]); providing the one or more features extracted from the TAV to a trained machine learning model ([0069] - "Method 500 may also include controlling the CADx system to generate the classification of the image of the nodule based, at least in part, on the subset of tortuosity features, the subset of texture features and the subset of shape features."); and receiving, from the machine learning model, one of a predicted response to a treatment for the tumor or a prognosis for the tumor ([0024]-[0025]; [0066]-[0067], where [0068]-[0069] provides the additional steps of obtaining vessel features that may also be used as nodule/tumor features by the CADx).
Regarding claims 2 and 23: Madabhushi discloses wherein the machine learning model is one of, or an ensemble of two or more of, a logistic regression model, a Cox regression model, a Least Absolute Shrinkage and Selection Operator (LASSO) regression model, a naive Bayes classifier, a support vector machine (SVM) with a linear kernel, a SVM with a radial basis function (RBF) kernel, a linear discriminant analysis (LDA) classifier, a quadratic discriminant analysis (QDA) classifier, a logistic regression classifier, a decision tree, a random forest, a diagonal LDA, a diagonal QDA, a neural network, an AdaBoost algorithm, an elastic net, a Gaussian process classification, or a nearest neighbors classification ([0067]).
Regarding claims 3 and 24: Madabhushi discloses wherein the at least one feature comprises one or more of at least one TAV morphology feature, a statistic of the at least one TAV morphology feature, at least one TAV spatial organization feature, or the statistic of the at least one TAV spatial organization feature ([0069]).
Regarding claims 4 and 25: Madabhushi discloses wherein the statistic is one of a mean, a median, a standard deviation, a skewness, a kurtosis, a range, a minimum, a maximum, a percentile, or histogram frequencies ([0069] - at least mean and standard deviation).
Regarding claims 5 and 26: Madabhushi discloses wherein the at least one feature comprises one or more of the at least one TAV morphology feature or the statistic of the at least one TAV morphology feature, wherein the at least one TAV morphology feature comprises one or more of a torsion per branch of a plurality of branches of the TAV, a curvature standard deviation per branch of the plurality of branches, a mean curvature per branch, a maximum curvature per branch per branch of the plurality of branches, a curvature skewness per branch of the plurality of branches, a curvature kurtosis per branch of the plurality of branches, a global vascular curvature, the torsion across the plurality of branches, a vessel volume, a vessel volume normalized to a volume of a region of interest comprising the tumor, a vessel volume normalized to a volume of the tumor, a total vessel length, a number of branches of the plurality of branches that enter the tumor, or a percentage of branches of the plurality of branches that enter the tumor ([0068]-[0069]).
Regarding claim 8: Madabhushi discloses the non-transitory computer-readable medium of claim 1, wherein the one or more medical imaging scans comprise at least one of one or more computed tomography (CT) scans, one or more magnetic resonance imaging (MRI) scans without an addition of a contrast agent, or one or more MRI scans with the addition of the contrast agent ([0052], [0091]).
Regarding claim 9: Madabhushi discloses the non-transitory computer-readable medium of claim 1, wherein the tumor is one a breast cancer tumor or a non-small cell lung cancer (NSCLC) tumor ([0054], [0058]).
Regarding claims 10 and 29: Madabhushi discloses wherein the predicted response to the treatment comprises a response score indicating a likelihood of pathologic complete response (pCR), major pathological response (MPR), or Response Evaluation Criteria In Solid Tumors (RECIST) ([0024]-[0025], [0066]).
Regarding claims 11 and 30: Madabhushi discloses wherein the prognosis for the tumor comprises one or more of a prognostic risk score or a risk group that indicates a likelihood of one or more of recurrence free survival (RFS) or progression free survival (PFS) ([0024]-[0025], [0066] – the prognosis is a probability of pCR, where pCR is strongly correlated with favorable prognosis and reduced recurrence).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi.
Regarding claims 7 and 28: Madabhushi teaches the CRM and apparatus of claims 1 and 22. In another embodiment, Madabhushi teaches one or more features comprising at least one TAV function feature that measures a dynamics of a contrast agent in one or more of the tumor or the TAV, wherein the at least one TAV function feature is one or more of a signal enhancement ratio, a time to peak enhancement, a rate of uptake, or a rate of washout ([0056], [0075] - vessels are included in the perinodular region).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the CRM and apparatus of Madabhushi by combining the embodiments of methods 500 and 600 in order to provide additional diagnostic information that may improve the result, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Claim(s) 12, 14-17 and 19-21is/are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi in view of Madabhushi et al. (US PG Pub. No. US 2017/0193657 A1, Jul. 6, 2017) (hereinafter “Madabhushi ‘657”).
Regarding claims 12: Madabhushi teaches a non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause a processor to perform operations, comprising: training a classifier to classify the nodules/tumors based on a variety of features including the “tumor-associated vasculature” ([0024]-[0025], [0086], [0067]-[0069]). However, Madabhushi is largely silent on the details of the training. 
Madabhushi ‘657, in the same field of endeavor, teaches training a classifier including the steps of accessing a training set comprising a plurality of medical imaging scans, wherein each medical imaging scan of the training set comprises an associated tumor segmented on that medical imaging scan, wherein the associated tumor of that medical imaging scan is associated with at least one of a known response to a treatment or a known prognosis (figure 2, [0041], [0046]); segmenting and extracting morphological features (figure 2, [0042]-[0045]); and training a machine learning model based on the associated feature values extracted from the image on the at least one of the known response to the treatment or the known prognosis (figure 2, [0046]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the CRM of Madabhushi to including training the classifier using the steps of Madabhushi ‘657 adapted to the specific data of Madabhushi (e.g. the TAV features, etc.) in order to provide a properly trained classifier. 
Regarding claim 14: Madabhushi and Madabhushi ‘657 teach the non-transitory computer-readable medium of claim 12, wherein the machine learning model is one of, or an ensemble of two or more of, a logistic regression model, a Cox regression model, a Least Absolute Shrinkage and Selection Operator (LASSO) regression model, a naive Bayes classifier, a support vector machine (SVM) with a linear kernel, a SVM with a radial basis function (RBF) kernel, a linear discriminant analysis (LDA) classifier, a quadratic discriminant analysis (QDA) classifier, a logistic regression classifier, a decision tree, a random forest, a diagonal LDA, a diagonal QDA, a neural network, an AdaBoost algorithm, an elastic net, a Gaussian process classification, or a nearest neighbors classification (Madabhushi - [0024], [0067]).
Regarding claim 15: Madabhushi and Madabhushi ‘657 teach the non-transitory computer-readable medium of claim 12, wherein the set of features comprises one or more of at least one TAV morphology feature, a statistic of the at least one TAV morphology feature, at least one TAV spatial organization feature, or the statistic of the at least one TAV spatial organization feature (Madabhushi - [0069]).
Regarding claim 16: Madabhushi and Madabhushi ‘657 teach the non-transitory computer-readable medium of claim 15, wherein the statistic is one of a mean, a median, a standard deviation, a skewness, a kurtosis, a range, a minimum, a maximum, a percentile, or histogram frequencies (Madabhushi - [0069] - at least mean and standard deviation).
Regarding claim 17: Madabhushi and Madabhushi ‘657 teach the non-transitory computer-readable medium of claim 15, wherein the set of features comprises one or more of the at least one TAV morphology feature or the statistic of the at least one TAV morphology feature, wherein the at least one TAV morphology feature comprises one or more of a torsion per branch of a plurality of branches of the TAV, a curvature standard deviation per branch of the plurality of branches, a mean curvature per branch, a maximum curvature per branch per branch of the plurality of branches, a curvature skewness per branch of the plurality of branches, a curvature kurtosis per branch of the plurality of branches, a global vascular curvature, the torsion across the plurality of branches, a vessel volume, a vessel volume normalized to a volume of a region of interest comprising the tumor, a vessel volume normalized to a volume of the tumor, a total vessel length, a number of branches of the plurality of branches that enter the tumor, or a percentage of branches of the plurality of branches that enter the tumor (Madabhushi - [0068]-[0069]).
Regarding claim 19:  Madabhushi and Madabhushi ‘657 teach the CRM of claim 12. 
In another embodiment, Madabhushi teaches one or more features comprising at least one TAV function feature that measures a dynamics of a contrast agent in one or more of the tumor or the TAV, wherein the at least one TAV function feature is one or more of a signal enhancement ratio, a time to peak enhancement, a rate of uptake, or a rate of washout ([0056], [0075] - vessels are included in the perinodular region).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the CRM of Madabhushi and Madabhushi ‘657 by combining the embodiments of methods 500 and 600 in order to provide additional diagnostic information that may improve the result, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Regarding claim 20: Madabhushi and Madabhushi ‘657 teach the non-transitory computer-readable medium of claim 12, wherein the medical imaging scan comprises a computed tomography (CT) scan, a magnetic resonance imaging (MRI) scan without an addition of a contrast agent, or an MRI scan with the addition of the contrast agent (Madabhushi - [0052], [0091]).
Regarding claim 21: Madabhushi and Madabhushi ‘657 teach the non-transitory computer-readable medium of claim 12, wherein the tumor is one a breast cancer tumor or a non-small cell lung cancer (NSCLC) tumor (Madabhushi - [0024]-[0025], [0066]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi and Madabhushi ‘657 as applied to claim 12 above, and further in view of Jason Brownlee (How to Choose a Feature Selection Method for Machine Learning, www.machinelearningmastery.com/feature-selection-with-real-and-categorical-data/, Nov. 27, 2019) (hereinafter “Brownlee”).
Regarding claim 13: Madabhushi and Madabhushi ‘657 teach the non-transitory computer-readable medium of claim 12, wherein the operations comprise: for each medical imaging scan of the training set, extracting associated values for a plurality of features from the associated TAV for the associated tumor of that medical imaging scan (Madabhushi – [0024]-[0025], [0086]; Madabhushi ‘657 - figure 2, [0042]-[0045]), but are silent on selecting the set of features from the plurality of features, wherein the set of features are identified as the best features for predicting the known response or the known prognosis.
Brownlee, in the same problem solving area of training machine learning classifiers, teaches that it is desirable to reduce the number of input variables (features) to reduce the computational cost and improve the performance of the model by selecting the variables (features) that have the strongest relationship with the target (output) variable (whole document, particularly pages 1, 8, and 14-15).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the CRM of Madabhushi and Madabhushi ‘657 by selecting the only the best features as taught by Brownlee in order to reduce computational cost and improve performance. 
Allowable Subject Matter
Claims 6, 18 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793